                                          Case 3:18-cv-05931-JCS Document 111 Filed 02/03/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     UNITED STATES OF AMERICA,                              Case No. 18-cv-05931-JCS
                                                             Plaintiff,
                                   8
                                                                                                ORDER REGARDING DISCOVERY
                                                    v.                                          LETTER BRIEF
                                   9
                                         TIMBERLY E. HUGHES,                                    Re: Dkt. No. 106
                                  10
                                                             Defendants.
                                  11
                                  12           The parties have filed a joint letter (dkt. 106) in which Plaintiff the United States seeks to
Northern District of California
 United States District Court




                                  13   compel Defendant Timberly Hughes, pro se, to sign a letter authorizing the ANZ Bank to produce

                                  14   certain bank records, and also seeks an extension of the schedule. GOOD CAUSE APPEARING,

                                  15   the United States’ requests are GRANTED, and the Court orders as follows:

                                  16           1.          This case relates to bank accounts held at ANZ Bank, into which the proceeds of

                                  17   various loans were deposited. The United States seeks to hold Hughes liable for certain FBAR

                                  18   penalties. Hughes denies any willful violations, and points to the loan proceeds and their use as

                                  19   part of her defense. Discovery into the loans that may have been deposited into the accounts at

                                  20   issue is relevant to the claims and defenses in this action, and is proportional to the needs of the

                                  21   case. Accordingly, Hughes is ORDERED to sign the letter to ANZ Bank attached as Exhibit C to

                                  22   the joint letter.

                                  23           2.          The United States’ request for a continuance of certain deadlines is also

                                  24   appropriate. Hughes has continually resisted the taking of her deposition, and the production of

                                  25   documents by ANZ Bank, adding to the time and expense necessary to litigate this case. The

                                  26   court therefore extends the close of fact discovery to March 12, 2021, and continues the date of the

                                  27   next case management conference from February 12, 2021 to March 26, 2021 at 2:00 pm. The

                                  28   parties shall file separate case management statements by March 19, 2021. At the next case
                                          Case 3:18-cv-05931-JCS Document 111 Filed 02/03/21 Page 2 of 2




                                   1   management conference, the Court will set new dates for filing of Daubert and summary judgment

                                   2   motions, and for the final pretrial conference and trial.

                                   3          Hughes’s motion to compel (dkt. 104) will be addressed in a separate order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 3, 2021

                                   6                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                   7                                                     Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          2
